DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to  amendment filed on 06/30/2021.      

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 06/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17210456 filed on 03/23/2021.
Priority #			 Filling Data			 Country
EP16154947.2		             02/09/2016			  EP

Status of Claims
5.	The amendment filed on 06/30/2021,  Claims 1, 3, and 5 have been amended, Claims 1-5 are pending.

Allowable Subject Matter
6. 	Claims 1-5 are allowed.  

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:

2).	As stated in the non-final rejection 05/25/2021, examiner has indicated that the case is allowable if the 112(b) rejection is overcome. This application is a continuation of US application 16/118,146, filed August 30, 2018. Application 16/118,146 has been allowed as patent US 10958921 B2. Compared the claims in current application with patent US 10958921, the current claims has more details like “a further width, a further height, a further top sample row and a further left- most sample column of the respective predetermined region within the picture; and displacing each of the predetermined subregions of the set of at least one predetermined subregions of the picture within the target picture according to the width, the height, the top sample row and the left-most sample column of the respective predetermined subregion of the picture within the target picture and the further width, the further height, the further top sample row and the further left-most sample column of the respective predetermined subregion of the picture within the picture”. 
	3).	For claim 1, the prior art does not disclose or suggest the unique way to displace predetermined subregions, according to their width/height/top sample row and left most sample column and also a further width/height/top sample row and left most sample column, to reduce the size of the video data stream; such unique way is allowable. 
Rhoads (US 20180005343) and in view of Auberger (US 20100253793) and further in view of Suzuki (US 2 20090290009) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Rhoads in combination of Auberger and Suzuki to achieve the same invention as claimed in the instant claim.
Claims 2-5 are allowed because they depend on claim 1.

8.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423